Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 03, 2019

The Court of Appeals hereby passes the following order:

A19A1825. PATRICIA FAYE ALLEN et al. v. EDWIN WALKER GRIMSLEY
    et al.

      This case was docketed by this court on April 9, 2019, and appellant’s brief and
enumerations of error were due April 29, 2019. As of the date of this order, appellant
has not filed a brief and enumeration of errors and has not requested an extension of
time in which to do so. Accordingly, this appeal is hereby DISMISSED as abandoned
pursuant to Court of Appeals Rules 13 and 23.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/03/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.